Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020, has been entered.
 
Status of Claims
Claims 1, 3-5, 8-13, 16, and 17 were previously pending and subject to a Final Office Action having a notification date of August 5, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and the amendment on November 5, 2020 (the “Amendment”), amending claims 1, 3, 4, 8-12, 16, and 17.  The present non-final Office Action addresses pending claims 1, 3-5, 8-13, 16, and 17 in the Amendment.
	
Response to Arguments
Applicant’s arguments with respect to the claim objections and claim rejections under 35 USC 112(b) and 103 set forth in the Final Office Action have been fully considered and are persuasive. These objections/rejections have therefore been withdrawn.


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 13 of the Amendment, Applicant makes reference to how [0063] of the specification discloses how prediction server 12 can add “a parameter tuned in order to increase the prediction accuracy” to the learned model which allegedly provides an improvement.  However, as noted at page 13 of the October 2019 PEG, an improvement to the judicial exception itself (in the present case, generating prediction results) is not an improvement in technology.  
Furthermore, Applicant’s arguments regarding transmitting the prediction results to the terminal device for medical practice to a target patient is just instructions to apply the abstract as noted below (see MPEP § 2106.05(f)).
Therefore, Applicant’s arguments regarding a practical application are moot and unpersuasive.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	Applicant’s arguments on page 17 of the Amendment regarding how the model generator of Barsoum allegedly does not learn “a characteristic common to the rate of change...” are moot in view of the new ground of rejection set forth below.



Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  In lines 3 and 4 respectively, “form” should be changed to --from--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8-13, 16, and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-5, 8, 17 are directed to a non-transitory computer-readable storage medium (i.e., a manufacture), claim 9 is directed to a method (i.e., a process), and claims 10-13 and 16 are directed to an apparatus (i.e., a machine).  Accordingly, claims 1, 3-5, 8-13, 16, and 17 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is 
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:
A data generation apparatus, comprising: 
a memory; and 
a processor coupled to the memory and configured to: 
receive a designation of an inspection item from a terminal device; 
acquire, in response to the received designation, an inspection result for each of a plurality of patients corresponding to the designated inspection item by accessing a memory that stores inspection result information indicating inspection results of the plurality of patients, the acquired inspection result including an inspection date and time,
specify a target inspection result for each of the plurality of patients by excluding an inspection result obtained when a treatment is performed from the acquired inspection result,
generate prediction data for each of the plurality of patients by calculating at least one of a rate of change of the target inspection result and an amount of change of the target inspection result for each of the plurality of patients,
generate a learned model by learning a characteristic common to the rate of change of a specific index or the amount of change of the specific index from the prediction data for the plurality of patients,
generate a prediction result of future state of a target patient based on the generated learned model and an inspection result of the target patient, and

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because specifying a target inspection result by excluding certain inspection results from the acquired inspection results, generating prediction data by calculating a rate of change of the remaining target inspection results, generating a “learned model” by learning a characteristic common to the rate/amount of change of a specific index from the prediction data for the plurality of patients, and then generating a prediction result for a target patient based on the model and an inspection result of the target patient all amount to evaluations/analyses that can, at the currently claimed high level of generality, be performed in the human mind.  For instance, a user could practically review inspection results for a number of patients, exclude some of the results associated with a time period after which the patients were administered some medication, calculate in their mind a rate/amount of change of the results for the patients over time, learn some characteristic common to the calculated rate of change to obtain a “model,” and then determine a future state of a particular patient based on the model.  Furthermore, such limitations amount to “mathematical concepts” because generating a rate/amount of change of inspection results for a patient amounts to mathematical relationships/calculations.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 3 and 11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below:

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
A data generation apparatus (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), comprising: 
a memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a processor coupled to the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) and configured to: 
receive a designation of an inspection item from a terminal device (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
acquire, in response to the received designation, an inspection result for each of a plurality of patients corresponding to the designated inspection item (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)) by accessing a memory that stores inspection result information indicating inspection results of the plurality of patients (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the acquired inspection result including an inspection date and time (mere field of use limitation as noted below, see MPEP § 2106.05(h)),
specify a target inspection result for each of the plurality of patients by excluding an inspection result obtained when a treatment is performed from the acquired inspection result,
generate prediction data for each of the plurality of patients by calculating at least one of a rate of change of the target inspection result and an amount of change of the target inspection result for each of the plurality of patients,
generate a learned model by learning a characteristic common to the rate of change of a specific index or the amount of change of the specific index from the prediction data for the plurality of patients,
generate a prediction result of future state of a target patient based on the generated learned model and an inspection result of the target patient, and
transmit the generated prediction result to the terminal device (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), wherein the generated prediction result received by the terminal device is used for a medical practice to the target patient (mere instructions to apply the abstract idea as noted below, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of receiving a designation of an inspection item from a terminal device and then acquiring inspection results for patients corresponding to the designated inspection item, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the generation apparatus, memory, processor, and accessing the memory, the Examiner submits that these limitations amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of how the acquired inspection result includes an inspection date and time, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation of transmitting the generated prediction result to the terminal device, the Examiner submits that this additional limitation merely adds insignificant 
Regarding the additional limitation specifying that the generated result is used for medical practice to the target patient, the Examiner submits that this additional limitation merely amounts to instructions to apply the abstract (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 10 and analogous independent claims 1 and 9 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 8 and 16: These claims specify that the patients are those that have undergone an inspection undergone by “a different patient” and that the generated model relates to the rate/amount of change regarding a specific inspection item; accordingly, these claims do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Claim 17: This claim specifies that the inspection item is a cell mass which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(e)).
	Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed below, the additional limitations of the generation apparatus, memory, processor, and accessing the memory amount to merely using a computer to perform the above-
Regarding the additional limitation directed to receiving a designation of an inspection item from a terminal device, acquiring inspection results for patients corresponding to the designated inspection item, and transmitting the generated prediction result to the terminal device which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea as noted above, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application. 
Regarding the additional limitation directed to specific manners of obtaining inspection result information to be used in generating the prediction data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea as noted above, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
Therefore, claims 1, 3-5, 8-13, 16, and 17 are ineligible under 35 USC §101.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0271612 to Barsoum et al. (“Barsoum”) in view of U.S. Patent App. Pub. No. 2013/0287859 to Balaguer et al. (“Balaguer”) and U.S. Patent No. 10,622,109 to McNair (“McNair”):
Regarding claim 1, Barsoum discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (system 10 in Figure 1 and [0018] includes memory storing computer readable instructions that are executable by a processor), the process comprising: 
receiving a designation of an inspection item from a terminal device ([0023] discusses how a user interface 28 of system 10 (necessarily a “terminal device”) can be used to select types and content of data (“designation of an inspection item(s)”) to be extracted from data sources 20/22, the data sources 20/22 including information such as lab results ([0020]); 
acquiring, in response to the received designation, an inspection result for each of a plurality of patients corresponding to the designated inspection item by accessing a memory that stores inspection result information indicating inspection results of the plurality of patients, the acquired inspection result including an inspection date and time ([0024] note how patient data for each of a plurality of patients can be extracted (necessarily from a memory of data sources 18) over a particular range of dates and times which is in response to the selected type/content (the “received designation of an inspection item”) of [0023]; furthermore, as the extracted patient data is over a particular range of dates/times, then the acquired result necessarily includes an “inspection date and time”)
...; 
generating prediction data for each of the plurality of patients (item 34 in Figure 2, item 210 in Figure 4, [0054], and [0075] illustrate/discuss obtaining “predictor variable data” from the data sources (based on the inspection results) for generating model for the patients) ...
generating a learned model by learning a characteristic (item 212 in Figure 4, [0027], and [0076] illustrate/discuss generating a model based on the predictor variables for predicting one or more patient outcomes; [0024] notes that the model is based on data of a plurality of patients; still further, Figure 4 and [0077] discuss validating and adjusting the model which is a process of learning the generated prediction data)...;
generating a prediction result of a future state of a target patient based on the generated learned model and an inspection result of the target patient (Figure 5 and [0078] illustrate/discuss how encounter data for a patient (“inspection result of the target patient’) can be obtained and then a model can be applied to the acquired data to generate a prediction for the patient (“generating a prediction result of a future sate of a target patient”); and
transmitting the generated prediction result to the terminal device (Figure 1 and [0050] illustrate/discuss how output generator 42 outputs predictor results), wherein the generated prediction result received by the terminal device is used for a medical practice to the target patient ([0007] and [0052] discuss how the prediction results facilitate medical decision making to improve outcomes).
However, Barsoum appears to be silent regarding specifying a target inspection result for each of the plurality of patients by excluding an inspection result obtained when a treatment is performed from the acquired inspection result.
Nevertheless, Balaguer teaches ([0035]) that it was known in the healthcare informatics art to not analyze patients (and thus necessarily data related to such patients) during a medication washout period for a medication treatment of psoriatic lesions (inspection items) so as to eliminate the influence of a particular medication/treatment on study results. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified a target inspection result from the acquired information by excluding inspection results during a period associated with treating a patient with a medication treatment (e.g., a washout period) in the system of Barsoum as taught by Balaguer so as to reduce the effect of the treatment on the generated inspection results.  Still further, as modified by Balaguer, the generated prediction data in Barsoum would thus be based on the target inspection results.  
Furthermore, the Barsoum/Balaguer combination appears to be silent regarding generating the prediction data by calculating at least one of a rate of change of the target inspection result and an amount of change of the target inspection result for each of the plurality of patients; and learning a characteristic common to the rate of change of a specific index or the amount of change of the specific index from the prediction data for the plurality of patients.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the prediction data by calculating a rate of change of the target inspection result for each of the plurality of patients and learned a characteristic common to the rate of change of a specific index from the prediction data for the plurality of patients in the system of the Barsoum/Balaguer combination as taught by McNair to advantageously allow for more accurate forecasting of survival and mortality risk for patients.


Regarding claim 3, the Barsoum/Balaguer/McNair combination discloses the storage medium according to claim 1, further including the memory stores a period master in which a content of the treatment and a decision target indicating an inspection item of which inspection results are not used for generating the prediction data are associated with each other for each of a plurality of treatments (per the combination with Balaguer discussed above, the inspection results during a period associated with treating a patient with a medication treatment are excluded; accordingly, the memory 14 of Barsoum would store some database (a “period mater”) including details regarding the medication treatment (“content of the treatment”) and an indication of which inspection item results are to be excluded (“decision target”)), and
the excluding includes excluding data related to the decision target stored in the period master among data included in the inspection result obtained when the treatment is performed (again, the inspection results associated with the “decision target” are excluded from the acquired data).

Regarding claim 8, the Barsoum/Balaguer/McNair combination discloses the storage medium according to claim 1, further including wherein the plurality of patients are patients who undergo an inspection that has been undergone by the different patient (Barsoum - [0021] and associated table illustrated how the data can be tagged with various different procedure (“PROC”) and lab (“LAB”) codes (which are necessarily associated with one or more “inspections”) and [0024] notes that various different types/content of data can be selected; furthermore, as part of predicting the future state of the “target patient” using the model, the “designed inspection item” and associated underlying “inspection” would been undergone by the target patient and the plurality of patients; for instance, in the case where one or more of the PROC and/or LAB codes were selected, then the data extractor 16 would extract data of a plurality of patients and the target patient associated with such code(s) (and thus one or more corresponding “inspections”) and the model would be generated for such patient(s)); and
 the learned model is a model that relates to at least one of the rate of change and the amount of change in regard to a specific inspection item obtained by a specific inspection (per the modification in view of McNair, as the model is generated with the predictive rate of change information, it thus would relate to such rate of change).

Regarding claim 9, Barsoum discloses a data generation method executed by a processor of a data generation apparatus (model generation system 10 of Figure 1 includes a processor 12 and executes methods in Figures 4 and 5).
The remaining limitations of claim 9 are disclosed by the Barsoum/Balaguer/McNair combination as discussed above in relation to claim 1.

Regarding claim 10, Barsoum discloses a data generation apparatus (system 10 in Figure 1), comprising:
a memory (memory 14); and
a processor (processor 12) coupled to the memory.
The remaining limitations of claim 10 are disclosed by the Barsoum/Balaguer/McNair combination as discussed above in relation to claim 1.

Claim 11 is rejected in view of the Barsoum/Balaguer/McNair combination as discussed above in relation to claim 3.

Claim 16 is rejected in view of the Barsoum/Balaguer/McNair combination as discussed above in relation to claim 8.
Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0271612 to Barsoum et al. (“Barsoum”) in view of U.S. Patent App. Pub. No. 2013/0287859 to Balaguer et al. (“Balaguer”) and U.S. Patent No. 10,622,109 to McNair (“McNair”) as applied to claim 1 (in the case of claims 4 and 5) and claim 10 (in the case of claims 12 and 13) above, and further in view of U.S. Patent App. Pub. No. 2007/0168231 to Sasai (“Sasai”):
Regarding claim 4, the Barsoum/Balaguer/McNair combination discloses the storage medium according to claim 1, further including: the receiving includes further receiving a designation of ... the plurality of patients from the terminal device (Barsoum - [0023]-[0024] discuss how a user can select particular types/content of data and/or events/outcomes of patients), and
the acquiring includes acquiring an inspection result for each of the plurality of patients in whom the [designation] has developed from the inspection result information (Barsoum - [0024] discusses extracting data corresponding to the selected events/outcomes/types of data which may be over a particular range of dates and times; accordingly, “inspection results” and “inspection date and time” corresponding to the designated “inspection item” are acquired).
However, the Barsoum/Balaguer/McNair combination appears to be silent regarding the designation being a symptom of the patient.
Nevertheless, Sasai teaches that it was known in the healthcare informatics art to utilize a machine learning method ([0066]-[0072]) whereby particular symptoms are selected and predictive results based on the selected symptom are presented indicating a statistical value as to whether the patient will be cured ([0087]).  
symptom of the patient in the system of the Barsoum/Balaguer/McNair combination as taught by Sasai (such that the acquired inspection items and generated prediction data would therefore correspond to the designated symptom) in order to generate predictive data that is tailored to a particular symptom of a patient.

Regarding claim 5, the Barsoum/Balaguer/McNair/Sasai combination discloses the storage medium according to claim 4, further including, wherein the acquiring includes: 
specifying identification information for identifying the patient based on information included in the designation of a symptom of the patient ([0021] and associated table of Barsoum discusses how data obtained by the data extractor can be tagged with various codes such as a “PATIENT_ID,” “PAT_ENCOUNTER_ID,” various ICD9 codes, etc. and [0023]-[0024] discusses extracting data corresponding to the selected events/outcomes/types of data as discussed previously; accordingly, per the combination with Sasai above, to obtain symptom data of a particular patient, the patient’s “PATIENT_ID” would necessarily be specified to obtain their data, and 
acquiring the inspection result and the inspection date and time corresponding to the specified identification information from the inspection result information (per the above, data corresponding to the “PATIENT_ID” is obtained).

Claims 12 and 13 are rejected in view of the Barsoum/Balaguer/McNair/Sasai combination as discussed above in relation to claims 4 and 5, respectively.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0271612 to Barsoum et al. (“Barsoum”) in view of U.S. Patent App. Pub. No. 2013/0287859 to Balaguer et al. (“Balaguer”) and U.S. Patent No. 10,622,109 to McNair (“McNair”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0314580 to Lloyd et al. (“Lloyd”):
Regarding claim 17, the Barsoum/Balaguer/McNair combination discloses the storage medium according to claim 1 and notes that the data/inspection item types can include lab results (see [0020 of Barsoum as noted previously in relation to claim 1).  
However, the Barsoum/Balaguer/McNair combination appears to be silent regarding the inspection item specifically being a cell mass.
Nevertheless, Lloyd teaches that it was known in the healthcare informatics art to analyze cell feature data ([0104], where the cells may be from a mass of cells per [0042]) to generate models ([0105]) that can be used to predict tissue response over time ([0106]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the inspection item in the system of the Barsoum/Balaguer/McNair combination to be a cell mass as taught by Lloyd in order to generate prediction results corresponding to a future state of cells/tissue of a patient thereby allowing medical professionals to take corrective actions if necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686